DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moran (US 9,339,838) in view of Sasaki (US 9,126,218).
Regarding claim 15, Moran discloses a container of a detachable atomizing device for being detachably assembled to an atomizing assembly, the container comprising: 
a cup (M) having an opening arranged at an end thereof (bottom end), and a flexible film (1) covering the opening (Figure 4B) and having a tension region (central region) and an outer ring-shaped region (Portion of film sandwiched between the cup M and actuator A) that surrounds the tension region (Figure 4B), wherein the tension region has a plurality of atomizing holes (Column 14, line 46, apertures), and the outer ring-shaped region is attached to the cup (Figure 4B), wherein when the cup is assembled to the atomizing assembly, the outer ring-shaped region of the flexible film is pressed by the atomizing assembly (Figure 4B), so that a tension value of the tension region is increased from an initial tension value to an atomizing tension value (Attachment of the cup will provide for sandwiching of the film, which will increase the tension value), and the atomizing holes of the tension region are configured to allow liquid to pass there-through and to be formed as aerosol mist (Column 14, lines 48-49) having an average atomized particle diameter less than a predetermined value (The structure of the openings provides for atomized particle size to be less than a predetermined value).
However, Moran is silent as to whether the atomizing holes have an average diameter within a range of 1 µm to 20 µm.
Sasaki discloses a device wherein atomizing holes have an average diameter within a range of 1 µm to 20 µm (Column 3, line 64).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moran with the disclosures of Sasaki, providing the atomizing holes have an average diameter within a range of 1 µm to 20 µm, in order to provide for a device that allows particles to be sprayed far, as disclosed by Sasaki (Column 3, lines 66-67).
Regarding claim 16, Moran in view of Sasaki discloses the container according to claim 15, but is silent as to whether the predetermined value is 5 µm.
Sasaki discloses the general condition of optimizing droplet size, in order to provide a desired travel distance of the droplet (Column 3, lines 65-67). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to provide 5 µm as the predetermined value, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. 
One of ordinary skill in the art would have been motivated by the disclosures of Sasaki to optimize the size of the droplets to 5 µm, in order to provide for a desired travel distance of the droplet.
	
Regarding claim 17, Moran in view of Sasaki discloses the container according to claim 15, wherein the average diameter of the atomizing holes is within a range of 2.5 µm to 5 µm (Sasaki, Column 3, line 64), the initial tension value of the tension region is 0 (Moran, the cup is not initially pressed to the body; As such, there is no tension), but is silent as to whether the atomizing tension value of the tension region is within a range of 1.5 N/per unit area to 26.5 N/per unit area.
Moran in view of Sasaki depicts the general condition of the cup being mounted to the body in a manner that provides sufficient flexing to facilitate flexing of the plate during discharge (Column 14, lines 35-51). While the particular force is not disclosed, Applicant has made no disclosure that the claimed force is critical. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the atomizing tension value of the tension region is within a range of 1.5 N/per unit area to 26.5 N/per unit area, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. 
One of ordinary skill in the art would have been motivated by the disclosures of Moran to optimize the tension value, as claimed in order to provide for effective flexing and discharge of droplets from the device. 
Regarding claim 18, Moran in view of Sasaki discloses the container according to claim 15, wherein when the cup is assembled to the atomizing assembly (Figure 4B), the tension region of the flexible film is pressed along a height direction to have a displacement of an interference distance, so that the tension value of the tension region is increased from the initial tension value to the atomizing tension value (Figures 4A-4B and Column 14, lines 35-51, the pressing of the cup to the body, sandwiching the flexible film, increases the tension value, and displaces the interference distance).
Regarding claims 19-20, Moran in view of Sasaki discloses the container according to claim 18, but fails to provide a particular range for the interference distance. Moran in view of Sasaki depicts the general condition of the cup being mounted to the body in a manner that provides sufficient flexing to facilitate flexing of the plate during discharge (Column 14, lines 35-51). While the particular force or interference are not disclosed, Applicant has made no disclosure that the claimed force is critical. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize Moran in view of Sasaki to include an interference distance of 100 µm - 500 µm, the initial tension value initially at 0, with an atomizing tension value greater than or equal to 1.5 N/per unit area, or wherein the interference distance is within a range of 100 pm to 500 pm, and the initial tension value of the tension region is 0, wherein when the interference distance is 100 pm, the atomizing tension value of the tension region is greater than or equal to 1.5 N/per unit area, and wherein when the interference distance is 500 pm, the atomizing tension value of the tension region is less than or equal to 26.5 N/per unit area, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. 
One of ordinary skill in the art would have been motivated by the disclosures of Moran to optimize the device as claimed, in order to provide for effective flexing and discharge of droplets from the device.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The limitation “ wherein the cup is detachably disposed on the atomizing assembly, and the flexible film is arranged in the assembling chamber and is pressed by the abutting portion, so that the tension region is pressed to increase a tension value thereof from an initial tension value to an atomizing tension value” is not anticipated or made obvious by the prior art. ‘838 fails to disclose a detachable structure and ‘218 is not cited for the atomizing structure. The detachable structure allows for the nebulizer to translate between a non-atomizing configuration with no tension value to an atomizing configuration wherein the atomizing structure is placed in tension. This structure allows for the use of atomizing structure of varying sizes and configurations with the same device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Primary Examiner, Art Unit 3752